DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground(s) that the claim numbers provided with the species listings do not read on the species.  This is not found persuasive because these arguments fail to establish error in the propriety of the present requirement for restriction and election. As the Applicant stated in the response of 10/20/2021, the claims themselves are not species (MPEP 806.04(e)), and the Applicant has not refuted the species descriptions as they are listed in the Requirement for Restriction/Election of 8/20/2021. The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,537,445. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “the superior surface” in line 4. It is unclear if this superior surface is intending to refer to the superior surface of the insert, recited in claim 1. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Pub. No. 2014/0277539; hereinafter Cook) in view of Heldreth et al. (US Pub. No. 2002/0082607; hereinafter Heldreth).
Cook teaches the following regarding claim 1: an orthopaedic surgical instrument system for use during a surgical procedure to implant an orthopaedic knee prosthesis, comprising: a tibial base trial component (104) adapted to be positioned on a surgically-prepared proximal end of a patient's tibia (paras. 0033, 0043-0046), the tibial base trial component having an opening (123) defined therein, an insert component (102) shaped to be received in the opening defined in 
While Cook recites that its tibial insert component is designed to be attached to a tibial bearing component, it does not recite the specific features of the tibial bearing component that are joined to the buttresses on the superior surface of the tibial insert. Heldreth teaches a tibial base trial component (25); an insert (60) comprising a base plate (62) and a posterior buttress (68); and a tibial bearing trial component (100) comprising an opening (102) surrounded by inner sidewalls that is configured to receive the posterior buttress (Fig. 14; para. 0051-0054). These features of Heldreth allow the user to determine the proper size and shape needed to fit a particular patient, and allows the user to replace a diseased portion of the patient’s knee with a supportive prosthetic component. It would have been obvious to one having ordinary skill in the art to apply the features of the trial tibial bearing component of Heldreth to the knee implant of Cook, in order to determine the proper size and shape needed to fit a particular patient, and allow the user to replace a diseased portion of the patient’s knee with a supportive prosthetic component.

    PNG
    media_image1.png
    334
    717
    media_image1.png
    Greyscale

Figure A.

Cook teaches the following regarding claim 2: the orthopaedic surgical instrument system of claim 1, wherein the posterior buttress includes a post (Figure A) positioned adjacent to a posterior edge of the base plate (Fig. 1; Figure A) and a pair of arms (Figure A) extending posteriorly from the post and outwardly from the posterior edge of the base plate (Fig. 1; Figure A).  
Cook teaches the following regarding claim 3: the orthopaedic surgical instrument system of claim 2, wherein: the pair of arms includes a first arm (Figure A) and a second arm (Figure A), and a first imaginary line (Figure A) extends along a lateral-most edge of the first arm of the posterior buttress, a second imaginary line (Figure A) extends along a medial-most edge of the second arm of the posterior buttress and intersects the first imaginary line to define an angle of intersection therebetween, the angle of intersection being between 45-145° (Figure A).  

Cook teaches the following regarding claim 6: the orthopaedic surgical instrument system of claim 1, further comprising a retention mechanism (116, 118, 400) to secure the insert component to the tibial base trial component (Figs. 1-2; paras. 0045-0046).  
Cook teaches the following regarding claim 7: the orthopaedic surgical instrument system of claim 6, wherein the retention mechanism comprises: an annular rim (outer rims of elements 116, 118) extending outwardly from the base plate of the insert component (Fig. 1), and a groove (400) defined in the tibial base trial component sized to receive the annular rim of the insert component (Figs. 1-2; paras. 0045-0046.  
Cook teaches the following regarding claim 8: the orthopaedic surgical instrument system of claim 1, wherein the insert component includes a first prong (118) extending medially from the base plate and a second prong (118) extending laterally from the base plate (Fig. 1).  
Cook teaches the following regarding claim 9: the orthopaedic surgical instrument system of claim 1, wherein the insert component includes a keel (116, 118) configured to extend inferiorly and outwardly from the opening in the tibial base trial component when the insert component is received in the opening defined in the tibial base trial component (Fig. 1; paras. 0045-0046).  
Cook teaches the following regarding claim 10: the orthopaedic surgical instrument system of claim 1, wherein: the tibial base trial component includes an inferior surface (122) positioned opposite the superior surface (interpreted as element 120) (Fig. 1), the opening in the tibial base trial component is defined by an inner wall extending inwardly from the superior 

    PNG
    media_image2.png
    320
    454
    media_image2.png
    Greyscale

Figure C.

Cook teaches the following regarding claim 11: the orthopaedic surgical instrument system of claim 10, further comprising a fixation pin (128) including: a head (please see Figure D, below) including (i) an inferior surface (Figure D) configured to engage the posterior section of the shelf surface and (ii) a superior surface (Figure D) positioned opposite the inferior surface, and a shaft (Figure D) extending from the inferior surface of the head, wherein when the inferior surface of the head of the fixation pin is engaged with the posterior section of the shelf surface, the superior surface of the head of the fixation pin is configured to be positioned at or below an imaginary plane defined by the superior surface of the tibial base trial component and the shaft is 

    PNG
    media_image3.png
    425
    518
    media_image3.png
    Greyscale

Figure D.


Cook teaches the following regarding claim 13: the orthopaedic surgical instrument system of claim 1, wherein the insert component is a first insert component (110), and the system further comprises a second insert component (116, 118) configured to be separately received in the opening defined in the tibial base trial component in place of the first insert component, the second insert component having a central post (116), wherein a superior surface of the central post has a ramp surface (118) defined therein, the ramp surface inclines superiorly in an anterior-to-posterior direction (Figs. 1-3).  
.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Heldreth, further in view of Straszheim-Morley et al. (US Pub. No. 2006/0184176; hereinafter Straszheim-Morley).


    PNG
    media_image4.png
    341
    486
    media_image4.png
    Greyscale

Figure B.

s 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Heldreth, further in view of Arnhold (US Pub. No. 2009/0240254).
Cook, as modified by Heldreth, teaches the limitations of the claimed invention, as described above. However, they do not recite the orthopaedic instrument system comprising a pin extraction tool. Arnhold teaches an extraction tool comprising (i) a stationary member (8), (ii) a pivoting member (7) pivotally coupled to a handle (11) (paras. 0018-0025), and (iii) a receiving end (lower end) including a first jaw (71) extending from the stationary member (Fig. 1) and a second jaw (71) extending from the pivoting member (Fig. 1, where both the left and the right sides of the jaws extend from both elements 7 and 8), the first jaw and the second jaw being configured to engage the head of the fixation pin, wherein the pivoting member is pivotable between (i) a closed position in which the first jaw and the second jaw define a pocket sized to retain the head of the fixation pin, and (ii) an open position in which the first jaw and the second jaw are spaced apart to permit the head of the fixation pin to be disengaged from the first jaw and the second jaw (paras. 0018-0025). The pair of jaws has a first jaw including a semi-circular flange (at the lower end of element 71) and a second jaw including an arced flange (at the upper end of the opposite element 71) extending less than 180 degrees. It would have been obvious to one having ordinary skill in the art to modify the systems of Cook and Heldreth to comprise the extraction tool taught by Arnhold in order to allow the user to easily remove a variety of knee prosthesis components with minimal risk of secondary injury to the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774